DETAILED ACTION
	This is in response to communication received on 7/29/19.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 14-20, drawn to a method.
Group II, claim(s) 11-12, drawn to a product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iotii US PGPub 2015/0225590. See rejection below.
During a telephone conversation with Paul Juettner on 1/11 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10 and 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation a solids content between 15-30 wt%, and the claim also recites preferably between 15-25 wt% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purposes of compact prosecution, Examiner will interpret the claim has having an scope that encompasses the broader range.
Appropriate correction is required.
Regarding claims 8and 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, is claim 8 restricted to all types of non-impact coating technology or only to the examples of spraying or curtain coating? Is claim 10 restricted to all kinds of chemically modified microfibrillated 
For purposes of compact prosecution, Examiner will interpret the claim has having a scope that encompasses the broader embodiments.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 6-9, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US PGPub 2015/0225590 hereinafter IOTTI.
As for claim 1, IOTTI teaches “The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion… The nano cellulose dispersion of the invention holds good oxygen barrier properties after drying on the paper or paperboard” (paragraph 22), i.e. A method of manufacturing a fibrous, oxygen barrier film.
IOTTI teaches “The invention relates to an aqueous coating composition of nano cellulose, characterized in that it has a concentration of 2-12% dry matter nano cellulose by weight of the composition and comprises at least one cationic surfactant” (paragraph 32, lines 1-4), i.e. wherein the nano cellulose/microfibrillated cellulose is the only solid present in the composition such that providing at least a… suspension each comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension.
IOTTI further teaches “Further it relates to substrates, e.g., board, cardboard or paper coated with the composition” (abstract, lines 10-11), i.e. applying said first suspension on a non-porous substrate to form a first web.
	IOTTI further teaches that “The nano cellulose dispersion of the invention holds good oxygen barrier properties after drying on the paper or paperboard” (paragraph 22, lines 9-12), i.e. drying the web… in a final drying step to form a film, and wherein the drying is to remove all of the water in the suspension.
2 the dried dispersion has values that fall within having a basis weight of less than 40 g/m2 and an Oxygen Transmission Rate (OTR) value of below 10 ml/m2/ per 24h at 50% RH.
	IOTTI is silent on a second suspension… comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, drying said first web to a solids content of at least 50 wt% in an intermediate drying step, and applying said second suspension comprising microfibrillated cellulose (MFC) onto the surface of said dried first web to form a second web.
	However, Examiner notes that IOTTI achieves the same result required in the claims in a single step and that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
	In this case, it would have been well within the skill of the ordinary artisan to split IOTTI’s forming step into a two-step application such that there is a second suspension… comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, drying said first web to a solids content of at least 50 wt% in an intermediate drying step, and applying said second suspension comprising microfibrillated cellulose (MFC) onto the surface of said dried first web to form a second web.
	In the alternative, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8,11, (7th Cir.) 1977. With this in mind, simply duplicating the process of applying and drying the suspension of IOTTI such as a second suspension… comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, drying said first web to a solids content of at least 50 wt% in an intermediate drying step, and applying said second suspension comprising microfibrillated cellulose (MFC) onto the surface of said dried first web to form a second web would be obvious to one of ordinary skill in the art before the filing date.
As for claim 2, IOTTI teaches applying its suspension in a single formation process. However, Examiner notes that IOTTI achieves the same result required in the claims in a single step and that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
	In this case, splitting a single application step in IOTTI a three separate steps such that further comprising drying said second web in a second intermediate drying step and applying a third suspension, comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, onto said dried second web prior to the final drying step is obvious, especially considering IOTTI achieves the same results as required in the claim.
In the alternative, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8,11, (7th Cir.) 1977. With this in mind, simply duplicating the process of applying and drying the suspension of IOTTI such as further comprising drying said second web in a second intermediate drying step and applying a third suspension, comprising microfibrillated cellulose (MFC) in an amount of at least 50 wt% calculated on the total solids content of said suspension, onto said dried second web prior to the final drying step would be obvious to one of ordinary skill in the art before the filing date.
As for claim 3, IOTTI teaches applying its suspension in a single formation process. However, Examiner notes that IOTTI achieves the same result required in the claims in a single step and that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
	In this case, splitting a single application step in IOTTI any number of separate steps such that wherein the method comprises applying a predetermined number of suspensions comprising microfibrillated cellulose in an amount of at least 50 wt% onto a substrate in at least six subsequent steps, with intermediate drying steps, prior to the final drying step is obvious, especially considering IOTTI achieves the same results as required in the claim.
In the alternative, Examiner notes that the duplication steps for a multiplied effect is considered to be obvious unless a synergistic effect can be shown, just as a duplication of parts (for a multiplied effect) has been shown to be obvious unless a synergistic effect can be shown.  See St. Regis Paper Co.v. Bermis Co., INc., 193 USPQ 8,11, (7th Cir.) 1977. With this in mind, simply duplicating the process of applying and drying the suspension of IOTTI such as wherein the method comprises applying a predetermined number of suspensions comprising microfibrillated cellulose in an amount of at least 50 wt% onto a substrate in at least six subsequent steps, with intermediate drying steps, prior to the final drying step would be obvious to one of ordinary skill in the art before the filing date.
As for claim 6, IOTTI teaches “The invention relates to an aqueous coating composition of nano cellulose, characterized in that it has a concentration of 2-12% dry matter nano cellulose by weight of the composition and comprises at least one cationic surfactant” (paragraph 32), i.e. a range that overlaps with wherein each suspension has a solids content of at least 5 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 7, IOTTI teaches “Due to the properties of nano cellulose, nano cellulose dispersions are very difficult to concentrate without obtaining aggregates of the fibrills. Furthermore, concentrated nano cellulose dispersions commonly have a high viscosity making them difficult to handle industrially” (paragraph 18), “The high network forming capability of nano cellulose water dispersions is dependent on the temperature and the nano cellulose concentration. The viscosity decreases with increasing temperature and increases with increasing nano cellulose concentration” (paragraph 19), “The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion. It has also been proven possible to reduce the viscosity of the nano cellulose dispersion such that the combination of lowered viscosity and increased nano cellulose concentration will allow efficient coating directly on substrate material” (paragraph 22, lines 1-9).
In view of the above, it would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content such that a suspension of a efficient coating viscosity and concentration is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, IOTTI teaches an example wherein the “nano cellulose suspension poured into a cylindrical mould” (paragraph 117, lines 4-5), i.e. wherein the suspensions are applied by use of a non-impact coating technology.
As for claim 9, IOTTI teaches “To increase the ductility of the nano cellulose films, plasticizer may be added to the composition” (paragraph 121, liens 1-2) and further provides data in Table 4 about the concentration of said plasticizer in the final suspension. It is expected that a person of ordinary skill in wherein at least one of the suspensions comprises plasticizer in an amount of less than 30 wt%.
As for claim 17, IOTTI teaches “Due to the properties of nano cellulose, nano cellulose dispersions are very difficult to concentrate without obtaining aggregates of the fibrills. Furthermore, concentrated nano cellulose dispersions commonly have a high viscosity making them difficult to handle industrially” (paragraph 18), “The high network forming capability of nano cellulose water dispersions is dependent on the temperature and the nano cellulose concentration. The viscosity decreases with increasing temperature and increases with increasing nano cellulose concentration” (paragraph 19), “The inventors have surprisingly found that by treating nanocellulose materials (e.g. microfibrillated cellulose) with certain cationic surfactant(s) it is possible to increase the concentration of nano cellulose dispersions and still obtain a stable dispersion. It has also been proven possible to reduce the viscosity of the nano cellulose dispersion such that the combination of lowered viscosity and increased nano cellulose concentration will allow efficient coating directly on substrate material” (paragraph 22, lines 1-9).
In view of the above, it would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content such that a suspension of a efficient coating viscosity and concentration is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 18, IOTTI teaches “Due to the properties of nano cellulose, nano cellulose dispersions are very difficult to concentrate without obtaining aggregates of the fibrills. Furthermore, concentrated nano cellulose dispersions commonly have a high viscosity making them difficult to handle industrially” (paragraph 18), “The high network forming capability of nano cellulose water dispersions is dependent on the temperature and the nano cellulose concentration. The viscosity decreases with 
In view of the above, it would have been within the skill of the ordinary artisan at the time of effective filing to design the solids content such that a suspension of a efficient coating viscosity and concentration is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 19, IOTTI teaches “To increase the ductility of the nano cellulose films, plasticizer may be added to the composition” (paragraph 121, liens 1-2) and further provides data in Table 4 about the concentration of said plasticizer in the final suspension. It is expected that a person of ordinary skill in the art before the time of filing could have converted the concentration of the individual parts to a claimed wt% of the suspension which appears to lie within with the instant claimed range of wherein at least one of the suspensions comprises plasticizer in an amount of less than 15 wt%, all percentages calculated on the total amount of solids in the suspension.
As for claim 20, IOTTI teaches “To increase the ductility of the nano cellulose films, plasticizer may be added to the composition” (paragraph 121, liens 1-2) and further provides data in Table 4 about the concentration of said plasticizer in the final suspension. It is expected that a person of ordinary skill in the art before the time of filing could have converted the concentration of the individual parts to a claimed wt% of the suspension which appears to lie within with the instant claimed range of wherein at least one of the suspensions comprises plasticizer in an amount of less than 10 wt%, all percentages calculated on the total amount of solids in the suspension.
Claims 4-5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iotti US PGPub 2015/0225590 hereinafter IOTTI as applied to claim 1 above, and further in view of Mukai et al. US PGPub 2012/0237761 hereinafter MUKAI.
As for claim 4, IOTTI is silent on the degree of drying and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
	MUKAI teaches “A membrane structure contains cellulose microfibers and an inorganic layered compound” (abstract, lines 1-2).
MUKAI teaches “The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film” (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying amounts of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 5, IOTTI is silent on the drying times and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
	MUKAI teaches “A membrane structure contains cellulose microfibers and an inorganic layered compound” (abstract, lines 1-2).
MUKAI teaches “The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film” (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying times of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 10, IOTTI is silent on wherein at least one of the suspensions comprises chemically modified microfibrillated cellulose.
MUKAI teaches “The biosynthesis of natural cellulose usually involves formation of nano fibers called micro fibrils which are bundled into higher order solid structures. As will be discussed later, the cellulose microfibers that can be used in the invention are obtained by making use of this structure in 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the oxidized microfibrillated cellulose in the process of IOTTI because MUKAI teaches that cellulose microfibrils trated that way have increased dispersion stability.
As for claim 14, IOTTI is silent on the degree of drying and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
	MUKAI teaches “A membrane structure contains cellulose microfibers and an inorganic layered compound” (abstract, lines 1-2).
MUKAI teaches “The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying amounts of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 15, IOTTI is silent on the degree of drying and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
	MUKAI teaches “A membrane structure contains cellulose microfibers and an inorganic layered compound” (abstract, lines 1-2).
MUKAI teaches “The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film” (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying amounts of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 16, IOTTI is silent on the drying times and on intermediate drying steps. However, as shown above, intermediate drying steps would be obvious to one of ordinary skill in the art before the filing date.
	MUKAI teaches “A membrane structure contains cellulose microfibers and an inorganic layered compound” (abstract, lines 1-2).
MUKAI teaches “The coating film thus formed is dried spontaneously or by heating to form a desired membrane structure. Drying by heating results in improvement in gas barrier properties, particularly oxygen barrier properties in a high humidity environment, compared with spontaneous drying. Drying by heating is preferably carried out at a temperature of 40° to 300° C., more preferably 900 to 200° C. Useful heating means include an electric drying oven (natural convection type or forced convection type), a hot air circulation type drying oven, a drying oven utilizing far infrared heating combined with hot air circulation, and a vacuum drying oven that accomplishes drying under reduced pressure. The heating time is decided as appropriate to the state of the coating film” (paragraph 62, lines 5-16).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying times of intermediate steps in the modified process of IOTTI such that a dried substrate ready for later application or processing steps and having the desired oxygen barrier properties is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717